Defendant insists that the evidence, when properly understood, shows that he was born in the year 1899. If there be a question about it, the court below was right in submitting the issue of suspended sentence. He instructed the jury if they found that defendant was not over twenty-five years of age, they might recommend that his sentence be suspended. The charge was excepted to upon the ground that it did not advise the jury as to the quantum of proof necessary relative to defendant's age, and that by the charge given the jury might be misled to think it was necessary to show his age "beyond a reasonable doubt". We think it was not at all likely the jury was confused about the matter. The term "beyond a reasonable doubt" was nowhere used in the court's charge, it relating to the plea of guilty, and the jury would not be apt to interpolate into the charge an expression omitted therefrom by the learned trial judge. For this reason we think defendant's contention not sound.
The motion for rehearing is overruled.
Overruled. *Page 281